Harris, J.
It was the dúty of the board of supervisors to examine the several assessment rolls returned to them, and to compare them with each other, and thus to ascertain What relation they bore to each other. Having done this, they were authorized to add to, or deduct from the aggregate valuation of the real estate in any town or ward, such amount as, in theii opinion, would be necessary in order to produce a just relation between all the towns and wards. The only restriction upon this power to increase or diminish the aggregate valuation of the real estate in any town or ward, is found in the last clause , of the 31st section of the statute relating to the equalization of assessments, &c. (1 R. S. 395,) which declares that, in making such equalization, the board shall not reduce the aggregate valuations of the county below such aggregate valuations as made by the assessors.
It cannot be denied,, therefore, that the board of supervisors had the power to add §800,000 to the aggregate valuation of the real estate of Schodack, if in their opinion this was necessary, for the purpose of equalizing the valuation of the real estate throughout the county. That they deemed it necessary would be presumed, but several of the supervisors who voted for the addition have sworn that, in their opinion, the addition was proper. They state that in voting upon the subject of the equalization of the assessment rolls, and in all the proceedings in relation thereto, they had acted in good faith, and according to their best judgment, and with a disposition, so far as practicable, to make the equalized valuation fair and just, as between the several towns and the city of Troy, and as between each other.
It is true, that' the statute authorizes the board of supervisors, in making their corrections of the assessment rolls, to add or diminish “ such sums upon the hundred ” as they may *615deem necessary to effect the purpose specified. “ The letter of the law ” required the board, instead of adding to the aggregate valuation of the real estate of the town the gross sum of $300,-000, to add to the assessed valuation the sum of $19.54 upon each one hundred dollars. The board should have voted to add $19.54 to every hundred dollars, amounting in the aggregate to $300,000, instead of voting to add $300,000, amounting to $19.54 upon every hundred dollars of the assessors’ valuation. The irregularity of which the plaintiffs complain, consists in the omission of the board of supervisors to state in their resolution to add $300,000 to the assessed valuation of the real estate of Schodack, that they thereby add $19.54 upon each one hundred dollars of such valuation. I cannot regard this as a material departure from the requirement of the statute. The board has done the thing they were authorized to do, and I think they have done it, substantially, in the manner in which they were authorized to do it. I can conceive of no possible advantage which could have resulted to any one from a more literal compliance with the terms of the statute.
It does not very distinctly appear what was the state of the assessment roll, at the time the board adjourned on the 29th of December, The allegation of the complaint is, that the assessment rolls were not completed, and that a committee consisting of three supervisors was appointed, who, with the clerk of tho board, were to attach the warrants to the rolls. The affidavit of the supervisors and clerk states that the assessment rolls were substantially completed at the time of the adjournment ; that part of them were wholly so, and, in respect to the residue, it only remained to make some clerical computations and footings. I suppose it may safely be assumed that the corrected valuations of all the towns and wards had been determined upon, and that the amount of tax to be charged upon each town had been ascertained, and that all that remained to be done was, to extend the amount to be paid by the several taxpayers at such rate upon the hundred dollars as would raise the amount charged uppn the town. This, of course, was but a mere matter of com*616putation, to be performed, not by the board of supervisors, but by some clerk to be employed by the board, or under its direction. I am not prepared to say that it was not competent for the board, having determined all the questions within their jurisdiction relating to the assessment rolls and collectors’ warrants, to appoint a committee with power to annex the warrants to the rolls when the clerical operation of extending- the taxes should be completed, and delivering them to the collectors. The provision of the statute is, that the board shall eause the corrected assessment roll of each town to be delivered to the collector, and that to such roll there shall be annexed a warrant under the hands and seals of the board of supervisors. I cannot regard it as a very great stretch of construction to say, that these acts, wholly ministerial as they are, may be performed by a committee of the board, and that too, during its recess. At any rate, I am unwilling to make an irregularity so technical, if, indeed, it be an irregularity at all, the ground of an injunction which must obviously result in great public inconvenience.
The examination I have -given this case has resulted in a strong apprehension, perhaps I may say conviction, that some injustice has been done to the town of Schodack. But if so, it is béyond the reach of any judicial review. The evil, if any, results from the peculiar constitution of the board of supervisors-, Bach member must feel to a greater or less extent the influence of a decided personal interest, leading him to favor any proposition which may tend to diminish the burden upon himself and his constituents, and increase that of others. When it happens, as in this case, that the valuation of the taxable property as returned by the assessors of the towns, is greatly reduced in a majority of the towns in the county, and equally increased in a few other towns, it may well excite the suspicion that the change is the result of a combination of the representatives of the majority of the towns to relieve their own constituents from their just share of public burden, rather than their own unbiased judgment. But this evil, to whatever extent it may exist, is beyond the reach of judicial power. The appeal of those who *617feel themselves aggrieved, must be, not to the courts but to the legislature. The motion for an injunction must be denied, but without costs,
[Albany Special Term,
February 15, 1856.
Harris, Justice.]